DETAILED ACTION
This Office Action is in response to communication filed on 09/15/2020. Claims 1-20
are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-186043, filed on 10/09/2019.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/15/2020 and 12/21/2020 and 09/24/2021 were filed after the mailing date. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The Specification filed on 09/15/2020 are accepted for examination purpose.

Drawings
The Drawings filed on 09/15/2020 are accepted for examination purpose.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the computer-readable recording medium according to claim 1, the process further comprising: presenting the generated workflow o a user terminal apparatus of the user.”  Last sentence of the claim is interpreted as “… presenting the generated workflow to a user terminal of the user.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "… a trust relationship condition on which cooperation between the business entities using the electronic certificates are not permitted is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al. (US 2002/0138543) hereinafter Teng in view of Borneman et al. (US 7,953,979) hereinafter Borneman, in further view of Li et al. (US 2015/0106882) hereinafter Li.
1, Teng teaches a non-transitory computer-readable recording medium having stored therein an identity verification program for causing a computer to execute a process (Teng, Parag. [0124]; “Portable storage medium drive 62 operates in conjunction with a portable non-volatile storage medium, such as a floppy disk, to input and output data and code to and from the computer system of FIG. 2. In one embodiment, the system software for implementing the present invention is stored on such a portable medium, and is input to the computer system via the portable storage medium drive 62.”), the computer being configured to generate a workflow used by a control apparatus that controls a system (Teng. Parag. [0186]; “FIG. 18 provides a flowchart for creating a work flow object (step 702 of FIG. 16). In step 750, the appropriate manager (User, Group, Organization) receives a selection or indication to create a workflow. In step 754, it is determined whether the user is allowed to create the workflow. If no, the process is completed. If yes, the system identifies the different types of workflows, objects, tasks and target domains for which the user can create a workflow (step 756). In step 758, the user selects the identification of the workflow to be created. The identification is just a unique name to identify the workflow. In step 760, the user inputs a selection of the type of workflow based on the options from step 756. Step 760 includes choosing the task that the workflow will perform. For example, in the User Manager, the possible tasks include create a user, delete a user, change attribute, etc.,”) in which a plurality of business entities manage, in a distributed manner, attribute information in user information that identifies a user (Teng, Parag. [0010]; “For example, the attributes stored for a user may include a name, address, employee number, telephone number, email address, user ID and password. The Identity System can also manage access privileges that govern what an entity can view, create, modify or use in the Identity System.” … Parag. [0108]; “User Manager 42 manages the identity profiles for individual users. Group Manager 44 manages identity profiles for groups. Organization Manager 46 manages identity profiles for organizations.”), the process comprising: 
receiving, as inputs, a first list of target business entities that perform identity verification of the user (Teng, Parag. [0108]; “User Manager 42 manages the identity profiles for individual users. Group Manager 44 manages identity profiles for groups. Organization Manager 46 manages identity profiles for organizations”.  Parag. [0114]; “… Group Manager 44 also lets companies form dynamic groups specified by an LDAP filter”.  Examiner submits that Organization Manager manages the organizations (first list of entities)), [a second list of business entities indicating whether cooperation is performed among a plurality of business entities for the identity verification of the user], a number of electronic certificates (Teng, Parag. [0364]; “Directory Server 36 maintains a pool of certificates 2082 that are available for issuance to system users. When the system is initialized the administrator applies for a fixed number of certificates that can be distributed to system users.”) that certify the user information and are used by each of the business entities to complete the identity verification (Teng, Parag. [0361]; “Certificates are electronic documents used to verify the identity of an entity such as a user, group or organization. A well-known standard defining certificate formats is the X.509 standard for certificates.”), and [a procedure time taken by each of the business entities for the identity verification]; and 
Teng, Parag. [0108]; “User Manager 42 manages the identity profiles for individual users. Group Manager 44 manages identity profiles for groups. Organization Manager 46 manages identity profiles for organizations”.  Parag. [0114]; “… Group Manager 44 also lets companies form dynamic groups specified by an LDAP filter”.  Parag. [0364]; “Directory Server 36 maintains a pool of certificates 2082 that are available for issuance to system users. When the system is initialized the administrator applies for a fixed number of certificates that can be distributed to system users. Issued certificates are stored in Directory Server 36 and accessible to certificate registration module 2072 through Directory Server 36.”), and [the procedure time], a workflow [that minimizes a procedure time taken for completion of the identity verification by the target business entities and] that describes a distribution procedure of the electronic certificates that are used in the identity verification at each of the business entities (Teng, Parag. [0186]; “FIG. 18 provides a flowchart for creating a work flow object (step 702 of FIG. 16). In step 750, the appropriate manager (User, Group, Organization) receives a selection or indication to create a workflow.”  Parag. [0361]; “Certificates are electronic documents used to verify the identity of an entity such as a user group or organization. A well-known standard defining certificate formats is the X.509 standard for certificates.” … Parag. [0364]; “Directory Server 36 maintains a pool of certificates 2082 that are available for issuance to system users. When the system is initialized the administrator applies for a fixed number of certificates that can be distributed to system users. Issued certificates are stored in Directory Server 36 and accessible to certificate registration module 2072 through Directory Server 36.”).
Teng does not expressly teach:
receiving, as inputs, … , a second list of business entities indicating whether cooperation is performed among a plurality of business entities for the identity verification of the user,
a procedure time taken by each of the business entities for the identity verification;
generating, based on .. the second list…, and
the procedure time, … minimizes a procedure time taken for completion of the identity verification by the target business entities.
However, Borneman teaches:
receiving, as inputs, … , a second list of business entities indicating whether cooperation is performed among a plurality of business entities for the identity verification of the user (Borneman, Col. 8, lines 46-49; “Federation member data base 425 may collect and store information related to federation members including, for example, federation agreements and user attribute name mapping information.”  Col. 9, lines 11-14, “Federation members may access the CRL for each identity assertion received in order to ensure that reliance is not placed on a revoked digital certificate”. Col. 15, lines 35-37; “… Determining the methods for identity verification may be important for ensuring that a particular user is who he claims to be and has not provided fraudulent documents”. Examiner submits that the business entities are entities (i.e., second list of entities) that agree to cooperate in the process of identity verification for the federation.); and
Borneman, Col. 8, lines 46-49; “Federation member data base 425 may collect and store information related to federation members including, for example, federation agreements and user attribute name mapping information.” Col. 9, lines 11-14, “Federation members may access the CRL for each identity assertion received in order to ensure that reliance is not placed on a revoked digital certificate”. Col. 15, lines 35-37; “… Determining the methods for identity verification may be important for ensuring that a particular user is who he claims to be and has not provided fraudulent documents.”).
Teng and Borneman are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a management apparatus, and a method for identity verification. Business entities manages, in a distributed manner, identity information (ID information) which is digitized user information of users. The ID information includes attribute information such as an address, a telephone number, and a name of a user, for example, and is information from which the user is identifiable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borneman system into Teng system, with a motivation to provide methods and systems for enabling trust in a federated collaboration. More specifically, to systems and methods for enabling single sign-on access to resources by providing explicit, transitive multilateral trust within a federation that involves a trusted third party (Borneman, Col. 1, lines 15-20).
The combination of Teng and Borneman does not expressly teaches:

the procedure time, … minimizes a procedure time taken for completion of the identity verification by the target business entities,
But, Li teaches:
a procedure time taken by each of the business entities for the identity verification (Li, Parag. [0061]; “By confirming to use the default user digital certificate for performing this identity authentication, an explicit interaction with the user doesn’t need to be performed any more through a digital certificate manager interface, which can shorten the processing time for the overall process greatly, and improve the processing efficiency.” [0163]; “the identity authentication system according to this embodiment specifically includes a device for identity authentication 111 and an application server 112”. Examiner submits that the processing time is the procedure time taken for identity authentication/verification by a member within the system); and
the procedure time,  … minimizes a procedure time taken for completion of the identity verification by the target business entities (Li, Parag. [0061]; “By confirming to use the default user digital certificate for performing this identity authentication, an explicit interaction with the user doesn’t need to be performed any more through a digital certificate manager interface, which can shorten the processing time for the overall process greatly, and improve the processing efficiency.”).
Teng, Borneman and Li are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a management apparatus, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li system into Teng-Borneman system, with a motivation to provide a method and a device for identity authentication, so as to improve the convenience and security of the identity authentication. (Li, Parag. [0005]).

As per claim 2, the combination of Teng, Borneman and Li teaches the computer-readable recording medium according to claim 1. Teng teaches the process further comprising: presenting the generated workflow to a user terminal apparatus of the user (Teng, Parag. [0186]; “the System identifies the different types of workflows, objects, tasks and target domains for which the user can create a workflow (step 756). In step 758, the user selects the identification of the workflow to be created. The identification is just a unique name to identify the workflow. In step 760, the user inputs a selection of the type of workflow based on the options from step 756. Step 760 includes choosing the task that the workflow will perform. For example, in the User Manager, the possible tasks include create a user, delete a user, change attribute, etc., as discussed above.”).

3, the combination of Teng, Borneman and Li teaches the computer-readable recording medium according to claim 1.  Teng teaches wherein in the generating of the workflow, the workflow is generated (Teng, Parag. [0186]; “FIG. 18 provides a flowchart for creating a work flow object (step 702 of FIG. 16). In step 750, the appropriate manager (User, Group, Organization) receives a selection or indication to create a workflow.”  Parag. [0361]; “Certificates are electronic documents used to verify the identity of an entity such as a user group or organization. A well-known standard defining certificate formats is the X.509 standard for certificates.” … Parag. [0364]; “Directory Server 36 maintains a pool of certificates 2082 that are available for issuance to system users. When the system is initialized the administrator applies for a fixed number of certificates that can be distributed to system users. Issued certificates are stored in Directory Server 36 and accessible to certificate registration module 2072 through Directory Server 36.”) …., as the completion of the identity verification by the target business entities (Teng, Parag. [0112]; “… to verify the individual's information and approve or deny the registration requests. In one embodiment, self-registration is defined by a customizable, multi-step workflow”. Parag.[0113],”Group Manager 44 allows entities to create, delete and manage groups of users who need identical access privileges to a specific resource or set of resources. Managing and controlling privileges for a group of related people-rather than handling their needs individually-yield valuable economies of scale”. Parag. [0155]; “… a user is provided with the information stored in that user's identity profile. Create User Identity tab 408 allows a user with the appropriate privileges to create a new user identity profile (e.g. with a workflow).”).
Teng, Parag. [0112]; “… to verify the individual's information and approve or deny the registration requests. In one embodiment, self-registration is defined by a customizable, multi-step workflow”. Parag. [0361]; “Certificates are electronic documents used to verify the identity of an entity such as a user group or organization. A well-known standard defining certificate formats is the X.509 standard for certificates.”  Parag. [0371]; “FIG.55 illustrates operations performed to obtain a certificate for a requesting user (step 2128, FIG. 54). Certificate registration module 2070 authenticates the requesting user (step 2152). In one embodiment, authentication is performed by the Access System.”).
Teng does not expressly teach minimizes a procedure time taken for completion of the identity verification.
Li further teaches minimizes a procedure time taken for completion of the identity verification (Li, Parag. [0061]; “By confirming to use the default user digital certificate for performing this identity authentication, an explicit interaction with the user doesn’t need to be performed any more through a digital certificate manager interface, which can shorten the processing time for the overall process greatly, and improve the processing efficiency.”).
Teng, Borneman and Li are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a management apparatus, and a method of identity verification for business entities. 
Li system into Teng-Borneman system, with a motivation to provide a method and a device for identity authentication, so as to improve the convenience and security of the identity authentication. (Li, Parag. [0005]).


Parag. [0108]; “User Manager 42 manages the identity profiles for individual users. Group Manager 44 manages identity profiles for groups. Organization Manager 46 manages identity profiles for organizations”.  Parag. [0114]; “… Group Manager 44 also lets companies form dynamic groups specified by an LDAP filter”

As per claim 4, the combination of Teng, Borneman and Li teaches the computer readable recording medium according to claim 3. Teng further teaches wherein in the receiving, the first list is a list of target business entities that perform identity verification of the user (Teng, Parag. [0108]; “User Manager 42 manages the identity profiles for individual users. Group Manager 44 manages identity profiles for groups. Organization Manager 46 manages identity profiles for organizations”.  Parag. [0112]; “… to verify the individual's information and approve or deny the registration requests. In one embodiment, self-registration is defined by a customizable, multi-step workflow”. Parag. [0114]; “… Group Manager 44 also lets companies form dynamic groups specified by an LDAP filter”. Parag. [0361]; “Certificates are electronic documents used to verify the identity of an entity such as a user group or organization. A well-known standard defining certificate formats is the X.509 standard for certificates.” Parag. [0364]; “Directory Server 36 maintains a pool of certificates 2082 that are available for issuance to system users. When the system is initialized the administrator applies for a fixed number of certificates that can be distributed to system users. Issued certificates are stored in Directory Server 36 and accessible to certificate registration module 2072 through Directory Server 36.”) when attribute information of the user is updated (Teng, Parag. [0108], “The data elements of the identity profile are called attributes, which are discussed in more detail below. An attribute may include a name, value and access criteria”.  Parag.[0113],”Group Manager 44 allows entities to create, delete and manage groups of users who need identical access privileges to a specific resource or set of resources. Managing and controlling privileges for a group of related people-rather than handling their needs individually-yield valuable economies of scale”. Parag. [0155]; “… a user is provided with the information stored in that user's identity profile. Create User Identity tab 408 allows a user with the appropriate privileges to create a new user identity profile (e.g. with a workflow)”.  Parag. [0161]; “Configure tab 450 allows the entity to perform attribute access control, delegate administration, define Workflows and define container limits. Attribute access control includes controlling who has view and modify permissions for each attribute of an organizational identity profile. In addition, an entity can specify an e-mail notification list when a change to an attribute is requested.”).

5, the combination of Teng, Borneman and Li teaches the computer-readable recording medium according to claim 1. Teng further teaches wherein the number of electronic certificates that are used in the identity verification by each of the business entities is a number of successfully verified subsets (Teng, Parag. [0364]; “Directory Server 36 maintains a pool of certificates 2082 that are available for issuance to system users. When the system is initialized the administrator applies for a fixed number of certificates that can be distributed to system users. Issued certificates are stored in Directory Server 36 and accessible to certificate registration module 2072 through Directory Server 36.”) that are verified by another business entity (Teng, Parag. [0388]; “Alternatively, another type of user may require approval before a certificate is issued-requiring the work flow to include an approval or provide approval action. In further embodiments, system administrators can also initiate certificate related requests on behalf of system users.”) and include part of attribute information contained in the electronic certificates that certify the user information of the user (Teng, Parag. [0361]; “Certificates are electronic documents used to verify the identity of an entity such as a user, group or organization. A well known standard defining certificate formats is the X.509 standard for certificates. In general, a certificate contains information about an entity, including a public key for performing encryption …..  Certificates employed in one embodiment of the present invention include the following fields: (1) VEND--certificate's expiration date; (2) VSTART--certificate validity start date; (3) ISSUER--certificate holder's distinguished name (dn); (4) EMAIL certificate holder's e-mail address; (5) SERIAL certificate serial number; (6) VERSION certificate version number; (7) ALGOID--certificate algorithm identifier; (8) PUBLICKEY_ALGOID--public key algorithm identifier; (9) PUBLICKEY--public key value of the certificate; (10) ISSUER_SIGNATURE_ID--certificate holder's signature algorithm identifier; and (11) SUBJECT--subject of the certificate).

As per claim 6, the combination of Teng, Borneman and Li teaches the computer-readable recording medium according to claim 1. Borneman teaches wherein in the receiving, a trust relationship condition on which cooperation between the business entities using the electronic certificates are not permitted is further received as an input (Borneman, Col. 12, lines 5-13]; “Where federation member 305 asserts an identity to federation member 305, with an identity assertion lacking information regarding citizenship (i.e., missing citizenship data or any field name mapping to citizenship), or containing inaccurate citizenship information, a breach of policy may be determined. Depending on the language drafted in the policies and procedures, federation member 305 may be entitled to a remedy for any harm incurred as a result of the breach.” Examiner submits that the trust relationship does not exist where the attributes that are part of the certificate are missing.), and in the generating of the workflow, the workflow is generated based on the first list, the second list, the number of electronic certificates for each of the business entities, the procedure time, and the trust relationship condition.

As per claim 7, the combination of Teng, Borneman and Li teaches the computer-readable recording medium according to claim 1. Teng teaches wherein in the receiving, a Teng, Parag. [0177]; “Workflows can be defined in the User Manager, Group Manager or Organization Manager. A workflow can be used only in the application (e.g. User Manager) in which it was created. Each workflow has two or more steps, including one to start the action and one to implement or commit it.”) is caused to perform an identity verification procedure in which the user involves is received as an input (Teng. Parag. [0186]; “FIG. 18 provides a flowchart for creating a work flow object (step 702 of FIG. 16). In step 750, the appropriate manager (User, Group, Organization) receives a selection or indication to create a workflow. In step 754, it is determined whether the user is allowed to create the workflow. If no, the process is completed. If yes, the system identifies the different types of workflows, objects, tasks and target domains for which the user can create a workflow (step 756). In step 758, the user selects the identification of the workflow to be created. The identification is just a unique name to identify the workflow. In step 760, the user inputs a selection of the type of workflow based on the options from step 756. Step 760 includes choosing the task that the workflow will perform. For example, in the User Manager, the possible tasks include create a user, delete a user, change attribute, etc.”), and 
in the generating of the workflow, the workflow is generated based on the first list (Teng. Parag. [0186]; “FIG. 18 provides a flowchart for creating a work flow object (step 702 of FIG. 16). In step 750, the appropriate manager (User, Group, Organization) receives a selection or indication to create a workflow. In step 754, it is determined whether the user is allowed to create the workflow. If no, the process is completed. If yes, the system identifies the different types of workflows, objects, tasks and target domains for which the user can create a workflow (step 756). In step 758, the user selects the identification of the workflow to be created. The identification is just a unique name to identify the workflow. In step 760, the user inputs a selection of the type of workflow based on the options from step 756. Step 760 includes choosing the task that the workflow will perform. For example, in the User Manager, the possible tasks include create a user, delete a user, change attribute, etc.,”), the second fist (Borneman, Col. 8, lines 46-49; “Federation member data base 425 may collect and store information related to federation members including, for example, federation agreements and user attribute name mapping information.” Examiner submits that the database has all the business entities that agree to cooperate (second list) in the process of identity verification.), the number of electronic certificates for each of the business entities (Teng, Parag. [0364]; “Directory Server 36 maintains a pool of certificates 2082 that are available for issuance to system users. When the system is initialized the administrator applies for a fixed number of certificates that can be distributed to system users. Issued certificates are stored in Directory Server 36 and accessible to certificate registration module 2072 through Directory Server 36), the start condition (Teng. Parag. [0186]; “FIG. 18 provides a flowchart for creating a work flow object (step 702 of FIG. 16). In step 750, the appropriate manager (User, Group, Organization) receives a selection or indication to create a workflow. In step 754, it is determined whether the user is allowed to create the workflow. If no, the process is completed. If yes, the system identifies the different types of workflows, objects, tasks and target domains for which the user can create a workflow (step 756). In step 758, the user selects the identification of the workflow to be created. The identification is just a unique name to identify the workflow. In step 760, the user inputs a selection of the type of workflow based on the options from step 756. Step 760 includes choosing the task that the workflow will perform. For example, in the User Manager, the possible tasks include create a user, delete a user, change attribute, etc.,”). 
Li further teaches the procedure time (Li, Parag. [0061]; “By confirming to use the default user digital certificate for performing this identity authentication, an explicit interaction with the user doesn’t need to be performed any more through a digital certificate manager interface, which can shorten the processing time for the overall process greatly, and improve the processing efficiency.”), and 



As per claim 8, it is an apparatus claim that recites similar limitations to those of claim 1, and therefore, it is rejected for the same rationale applied to claim 1. In addition Teng teaches the apparatus comprising: a memory, and a processor coupled to the memory (Teng, Parag. [0122]; “FIG. 2 illustrates a high level block diagram of a computer system that can be used for the components of the present invention. The computer system in FIG. 2 includes processor unit 50 and main memory 52. Processor unit 50 may contain a single microprocessor, or may contain a plurality of microprocessors for configuring the computer system as a multi-processor system. Main memory 52 stores, in part, instructions and data for execution by processor unit 50. If the system of the present invention is wholly or partially implemented in software, main memory 52 can store the executable code when in operation. Main memory 52 may include banks of dynamic random access memory (DRAM) as well as high speed cache memory.”)

As per claim 9, it is a method claim that recites similar limitations to those of claim 1, and therefore, it is rejected for the same rationale applied to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Montgomery; US 7,290,133: relates to generally to computer systems employing cryptographic techniques to secure information, and more particularly to network communication systems using cryptographic techniques that employ certificates.
Sinn; US 7,415,607: relates to technology for obtaining and maintaining real time status information for electronic certificates. 
Amtrup, et al.; US 2015/0170085: relates to image capture and image processing, and more particularly to capturing and processing digital images of identity documents (IDS) in connection with performing part or all of a business workflow using a mobile device.
Buldas, et al.; US 8,719,576: relates to electronic document security, in particular, to a system and related method of operation that enables one to verify the authenticity of documents that are in electronic form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.C./
Examiner, Art Unit 2498                

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498